United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3106
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Darryl Price,                             *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                             Submitted: June 4, 1999
                                 Filed: June 9, 1999
                                    ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Darryl Price appeals the district court's denial of Price's motion for a new trial.
Although Price filed his notice of appeal thirteen days after the entry of the district
court's order denying his motion, we believe the record supports a finding of excusable
neglect and we have jurisdiction over this appeal. See Fed. R. App. P. 4(b)(4); Fink
v. Union Cent. Life Ins. Co., 65 F.3d 722, 724 (8th Cir. 1995) (defining excusable
neglect). Having carefully reviewed the record and the parties' briefs, we affirm for the
reasons stated in the district court's opinion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-